     Case 3:19-cv-01235-RAM-MEL Document 124 Filed 10/29/20 Page 1 of 13



                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

 BIRTH OF A NEW WORLD MONUMENT LLC
 and ZURAB TSERETELI,
         Plaintiffs,
              v.                                  CIVIL NO. 19-1235 (RAM)

 JOSÉ I. GONZÁLEZ FREYRE, PAN
 AMERICAN GRAIN COMPANY, INC. and
 COLUMBUS PARK CORPORATION

         Defendants.


               OPINION AND PRELIMINARY INJUNCTION ORDER
RAÚL M. ARIAS-MARXUACH, United States District Judge

      Pending before the Court are Plaintiffs’ Urgent Motion for

Preliminary Injunction Under Fed. R. Civ. P. 65(a). (Docket No.

41), as well as their subsequent motion requesting resolution of

said preliminary injunction petition (Docket No. 120). For the

following     reasons,           Plaintiffs’      request      for     a    preliminary

injunction is GRANTED.

                                     I.    BACKGROUND

      Birth    of    a     New   World    Monument,    LLC     (“BONWM”)      and   Zurab

Tsereteli     (“Tsereteli”),         collectively      “Plaintiffs,”          filed   the

present lawsuit alleging nine causes of action, including breach

of    contract       and     fraud,       against     José     I.    González-Freyre

(“González”),        Pan    American      Grain     Company,    Inc.       (“PAG”),   and

Columbus      Park       Corporation       (“Columbus        Park”),       collectively

“Defendants.” (Docket No. 1). Plaintiffs subsequently filed an
      Case 3:19-cv-01235-RAM-MEL Document 124 Filed 10/29/20 Page 2 of 13
Civil No. 19-1235(RAM)                                                           2


Amended Complaint incorporating jurisdictional facts in accordance

with this Court’s order at Docket No. 18. (Docket No. 19).

       Tsereteli is the artist who created the Birth of a New World

Monument     (the   “Monument”),     a   260   feet    tall    statue    depicting

Christopher Columbus traversing the Atlantic Ocean. Id. ¶¶ 14, 18-

9. The Monument was installed in Arecibo, Puerto Rico pursuant to

agreements between the parties, specifically the 2013 Agreement.

Id. ¶¶ 18 33, 46, 54, 68. Since having filed the Amended Complaint,

Plaintiffs contend that members of the public are “obtaining

unrestricted access” to the Monument and climbing on top of it,

“creat[ing] a clear and present danger to members of the public

and    the   Monument   alike.”     (Docket    No.    41   ¶   4).   Consequently,

Plaintiffs filed an Urgent Motion for Preliminary Injunction Under

Fed. R. Civ. P. 65(a) accompanied by a Memorandum of Law in

Support. (Docket Nos. 41 and 41-1, respectively). In the Memorandum

of Law in Support, Plaintiffs detail their plan to erect a fence

around the Monument to impede trespassers and note Defendants’

oppositions to the fence’s construction. (Docket No. 41-1 at 5-

8). Plaintiffs assert that: (1) they are entitled to construct a

security     fence;     (2)   the   fence     would    place    no   hardship   on

Defendants; (3) public interest would benefit from the security

fence; and (4) the absence of a fence would lead to irreparable

harm to the multi-million dollar Monument as well as to any

individual who attempts to climb it. Id. at 9-11. Ultimately,
    Case 3:19-cv-01235-RAM-MEL Document 124 Filed 10/29/20 Page 3 of 13
Civil No. 19-1235(RAM)                                                            3


Plaintiffs request a preliminary injunction enjoining Defendants

from preventing the construction of the fence or unilaterally

removing it during the pendency of the present lawsuit. Id. at 12.

      In    response,     Defendants       filed   an    Opposition    to   Motion

Requesting        Preliminary   Injunction      and     Memorandum    in    Support

Thereof. (Docket No. 61). Defendants argue that the 2013 Agreement

between the parties does not give Plaintiffs the right to construct

a fence. Id. Further, Defendants counter that a private security

guard would be a better alternative to the fence, but Plaintiffs

have refused to engage the services of one, despite having hired

one in the past. 1 Id. ¶ 2.

      The Court held a Preliminary Injunction Hearing and gave the

parties time to reach a stipulation regarding the security fence.

(Docket No. 92). The parties were unable to reach a settlement and

instead, presented their arguments. Id. The Court takes judicial

notice     that    shortly   after   the    hearing,     due   to   Covid-19,   the

Governor of Puerto Rico ordered the closure of governmental and

private sector operations and implemented a strict curfew which

temporarily abated the need for a preliminary injunction. See

Executive Order Nos. OE-2020-023; OE-2020-029; OE-2020-030; OE-

2020-033; OE-2020-034; OE-2020-038; OE-2020-041; OE-2020-048 and

OE-2020-054.


1 Although Defendants have repeated their view that a security guard service is
a better alternative, they have not formally petitioned the Court requesting
this remedy.
   Case 3:19-cv-01235-RAM-MEL Document 124 Filed 10/29/20 Page 4 of 13
Civil No. 19-1235(RAM)                                                   4


       Plaintiffs have since filed two motions reaffirming their

request for a preliminary injunction. (Docket Nos. 117 and 120).

Plaintiffs posit that the Monument is currently at a greater risk

of vandalism in light of demonstrations throughout the United

States calling for the removal of statutes of “conquerors related

to slavery, including statues of explorer Christopher Columbus,

who is the central figure of the Monument.” (Docket No. 117 ¶ 3).

        Defendants filed responses to both motions reiterating their

position that the fence would only be removable after litigation

or during litigation with the Court’s authorization and insisting

that    Plaintiffs   obtain    insurance    prior    to    the   fence’s

construction. (Docket Nos. 119 ¶¶ 3-4; 121 at 2).

       Since this opinion and order pertains to a request for a

preliminary injunction, the findings of fact and conclusions of

law herein are subject to change after a full hearing on the merits

of the case “and the opportunity for more mature deliberation.”

See Francisco Sánchez v. Esso Standard Oil Co., 572 F.3d 1, 15

(1st Cir. 2009) (quoting Hamilton Watch Co. v. Benrus Watch Co.,

206 F.3d 742 (2d Cir. 1953)).       In other words, the Court is not

prejudging the ultimate resolution of the merits of case.

                         II.   FINDINGS OF FACT

       Fed. R. Civ. P. 52(a) requires that courts state the findings

that support its decision in granting or refusing an interlocutory
    Case 3:19-cv-01235-RAM-MEL Document 124 Filed 10/29/20 Page 5 of 13
Civil No. 19-1235(RAM)                                                    5


injunction. Having analyzed the relevant pleadings on the docket,

the Court makes the following findings of fact: 2

    1. Tsereteli is the artist who created the Birth of a New World

      Monument (the “Monument”). (Docket No. 19 ¶¶ 14, 19).

    2. The Monument is a 260 feet tall statue depicting Christopher

      Columbus traversing the Atlantic Ocean Id. ¶ 18.

    3. On November 21, 2013, the following entities entered into the

      “2013 Agreement”: BONWM (represented by Tsereteli) and PAG,

      Columbus Park, and Holland Group Port Investment (Mayaguez),

      Inc. (represented by González). PAG and Columbus Park are

      collectively referred to as “Developer” in the Agreement.

      (Docket Nos. 19-1 at 1 and 19 ¶ 68).

    4. The   2013   Agreement    contains    the    following    relevant

      provisions:

             1.The parties previously have identified a
             parcel on Developer's land which includes an
             area for the Monument (hereinafter, the “Phase
             One Property”). A map delineating the Phase
             One Property is attached hereto as Exhibit 1.

             2. Upon completion of 75% of the installation,
             Developer agrees to sub-divide its property at
             its sole cost and expense, and to transfer the
             in fee simple Phase One Property for $1.00
             outright to BONWM, or its designee. (BONWM’s
             architects will provide a description of the
             sage of construction, which represents 75%
             completion.) Immediately upon execution of
             this Agreement, a copy of this Agreement, or
             an appropriate facsimile or record of this
             commitment, shall be recorded with the
2 References to a specific Finding of Fact shall be cited in the following
manner: (Fact ¶ _).
   Case 3:19-cv-01235-RAM-MEL Document 124 Filed 10/29/20 Page 6 of 13
Civil No. 19-1235(RAM)                                                   6


          official property records so as to provide
          BONWM with a first lien of highest priority on
          the Phase One Property. The parties shall
          execute a repurchase agreement (“pacto de
          retro”) for $1.00 in the event the Monument is
          not completed within two years after the 75%
          completion mark has been reached by BONWM.

          3. The development on the Phase One Property
          will include only the installation of the
          Monument, a parking lot and a Visitors Center
          located on or adjacent to the parking lot. A
          map delineating the parking and Visitor Center
          is attached hereto as Exhibit 2. All other
          future phases at Developer's remaining land
          adjacent to the Phase One Property (the
          “Project”) will be at the sole responsibility
          and discretion of Developer.

          […]

          10.   Until  the   Phase   One  Property          is
          transferred to BONWM, Developer agrees:

                A.   To     provide     reasonable    and
                     uninterrupted access to the Phase
                     One Property to permit BONWM to
                     construct and maintain the Monument,
                     and   if    necessary,   to   permit
                     visitation of the Monument by the
                     public. Such access shall be as
                     specified in Exhibit 2;

          […]

          21. The failure of either party to insist, in
          any one or more instances, on the performance
          of any of the terms, covenants or conditions
          of this Agreement, or to exercise any of its
          rights, shall not be construed as a waiver or
          relinquishment   of   such  term,   covenant,
          condition or right with respect to further
          performance.

          (Docket No. 19-1 at 2-4) (emphasis added).
      Case 3:19-cv-01235-RAM-MEL Document 124 Filed 10/29/20 Page 7 of 13
Civil No. 19-1235(RAM)                                                       7


  5. Pursuant to the 2013 Agreement, the Monument was installed in

       Arecibo, Puerto Rico. (Docket Nos. 19 ¶ 18; 27 ¶ 18).

  6. As of 2016, 75% of the installation of Phase One of the

       Monument has been constructed. (Docket Nos. 19 ¶¶ 79, 81; 27

       ¶¶ 18, 79).

  7. Following its installation, members of the public have been

       able to gain access to the Monument and climb on top of it.

       (Docket Nos. 41-4 and 120-1).

                              III. LEGAL STANDARD

       Fed. R. Civ. P. 65(a) authorizes courts to issue preliminary

injunctions upon notice to the adverse party. When faced with a

motion for a preliminary injunction, district courts must assess

the following four elements:

              (1) the likelihood of success on the merits;
              (2) the potential for irreparable harm if the
              injunction is denied; (3) the balance of
              relevant impositions, i.e., the hardship to
              the nonmovant if enjoined as contrasted with
              the hardship to the movant if no injunction
              issues; and (4) the effect (if any) of the
              court's ruling on the public interest.

Charlesbank Equity Fund II v. Blinds To Go, Inc., 370 F.3d 151,

162    (1st   Cir.   2004) (quoting   Ross-Simons   of   Warwick,   Inc.    v.

Baccarat, Inc., 102 F.3d 12, 15 (1st Cir. 1996)).
   Case 3:19-cv-01235-RAM-MEL Document 124 Filed 10/29/20 Page 8 of 13
Civil No. 19-1235(RAM)                                                       8


                             IV.     DISCUSSION

  A. Likelihood of success on the merits

     The “likelihood of success” factor “is ‘the touchstone of the

preliminary injunction inquiry.’” Bos. Duck Tours, LP v. Super

Duck Tours, LLC, 531 F.3d 1, 11 (1st Cir. 2008) (quoting Philip

Morris, Inc. v. Harshbarger, 159 F.3d 670, 674 (1st Cir. 1998)).

If said likelihood cannot be demonstrated by the moving party,

“the remaining factors become matters of idle curiosity.” Id.

(quoting New Comm Wireless Servs., Inc. v. SprintCom, Inc., 287

F.3d 1, 9 (1st Cir. 2002)).

     However,    district   courts   “need   not    predict   the    eventual

outcome on the merits with absolute assurance.” Ross–Simons of

Warwick, Inc., 102 F.3d at 16. Instead they are required to merely

“determine whether the district court's conclusion falls within a

range   of   reasonably probable outcomes.”        Corp.   Techs.,   Inc.   v.

Harnett, 731 F.3d 6, 10 (1st Cir. 2013).

     Pursuant to the 2013 Agreement, Defendants PAG and Columbus

Park agreed to sub-divide its property and transfer the Phase One

Property to BONWM, or its designee, upon 75% completion of the

installation. (Fact ¶ 4). Plaintiffs and Defendants have affirmed

in their pleadings that 75% of the installation has been completed.

(Fact ¶ 6). Although Defendants allege that any delay in the

transfer was caused by Plaintiffs, they cannot contest that the

2013 Agreement calls for the transfer of the Phase One Property.
   Case 3:19-cv-01235-RAM-MEL Document 124 Filed 10/29/20 Page 9 of 13
Civil No. 19-1235(RAM)                                                               9


(Docket No. 27 ¶ 83). Moreover, the 2013 Agreement contains a non-

waiver    clause   whereby       a    party’s    failure       to    insist   on   the

performance of any of the Agreement’s terms “shall not be construed

as a waiver or relinquishment of such term, covenant, condition or

right with respect to further performance.” (Fact ¶ 4).

       The Court need not address the probability of success with

regards   to   each     cause    of     action    in    the    Amended    Complaint.

Plaintiffs have shown sufficient likelihood of success on the

merits by establishing their contractual right to be transferred

land   pursuant    to   the     plain    text    of    the    2013   Agreement.    See

Francisco Sánchez, 572 F.3d at 15 (“[I]t is inappropriate for the

court, at or after a preliminary injunction hearing, to make

findings of fact or conclusions of law that go beyond what is

necessary to decide whether a preliminary injunction should be

issued.”)(internal quotation omitted).

  B. Irreparable harm

       Within the preliminary injunction context, irreparable harm

“means an injury that cannot adequately be compensated either by

a later-issued permanent injunction, after a full adjudication on

the merits, or by a later-issued damages remedy.” Rio Grande

Community Health Center, Inc. v. Rullan, 397 F.3d 56 (1st Cir.

2005). In other words, irreparable harm exists when traditional

legal remedies are inadequate. See Doble Seis Sport TV, Inc. v.

Puerto Rico (D.P.R. 2019) (quoting Kmart Corp. v. Oriental Plaza,
  Case 3:19-cv-01235-RAM-MEL Document 124 Filed 10/29/20 Page 10 of 13
Civil No. 19-1235(RAM)                                                   10


Inc., 875 F.2d 907, 915 (1st Cir. 1989)); Ross-Simons of Warwick,

Inc., 102 F.3d at 18 (“It is usually enough if the plaintiff shows

that   its   legal   remedies    are   inadequate.”).    Furthermore,   the

articulated irreparable harm must be “likely and imminent, not

remote or speculative.” N.A.A.C.P., Inc. v. Town of E. Haven, 70

F.3d 219, 224 (2d Cir. 1995).

       There is no adequate legal remedy that could prevent, or

repair vandalism caused to a one-of-a-kind artwork such as the

Monument. Further, Plaintiffs have evinced that such vandalism is

likely, and not merely speculative, by providing the court with

numerous photographs documenting people climbing the Monument.

(Docket Nos. 41-4 and 120-1). Furthermore, since the Covid-19

lockdown measures have been relaxed, the matter regains urgency

and irreparable harm is not remote. Notably, although Defendants

argue that an “around the clock security guard” would be “more

effective and less intrusive[,]” they do not contest the existence

of irreparable harm. (Docket No. 61 at 4-5).

  C. Balance of hardships

       If   Defendants   are   enjoined   by   the   requested   preliminary

injunction, they argue that “Plaintiffs’ proposed prison type

fence would become an eyesore to visitors if PAG’s property is

developed.” (Docket No. 61 at 5). However, Plaintiffs contend that

the construction of a security fence presents no hardship to

Defendants because Plaintiffs are paying for its installation and
   Case 3:19-cv-01235-RAM-MEL Document 124 Filed 10/29/20 Page 11 of 13
Civil No. 19-1235(RAM)                                                    11


it will be as close as possible to the base of the Monument.

(Docket No. 41-1 at 11). On the other hand, if no injunction is

issued, Plaintiffs’ Monument is at risk of being irreparably

damaged. Id. at 10.

     The fence being an “eyesore” to hypothetical visitors simply

does not amount to hardship that outweighs the potential for injury

both to the Monument and the public. In fact, both parties could

face hardship in the absence of the security fence if a member of

the public injures themselves while climbing the Monument on

Defendants’   property.     Plaintiffs   are    seeking    to   assume   the

totality of the cost of protecting the Monument, the public, and

by extension Defendants. Accordingly, the balance of hardships

favors Plaintiffs.

  D. Public interest

     Plaintiffs affirm that “by installing a security fence, the

public would immediately benefit from being protected against a

clear and present danger. Because serious injury (or even death)

could result from climbing the slippery, metallic surface of the

Monument (the tallest sculpture in North America).” Id. Regarding

this point, Defendants merely reiterate their stance that a private

security service could also serve the public interest. (Docket No.

61 at 5).

     As   stated   above,   Plaintiffs   have   provided    evidence     that

people climbing the Monument is not a theoretical risk. (Docket
  Case 3:19-cv-01235-RAM-MEL Document 124 Filed 10/29/20 Page 12 of 13
Civil No. 19-1235(RAM)                                                            12


Nos. 41-4 and 120-1). The absence of a security fence creates the

potential for grave bodily harm to members of the public. Thus, in

the absence of a fence, the monument can pose a nuisance.                     See 32

P.R. Laws Ann. § 2761 (defining nuisance as “[a]nything which is

injurious      to    health”).     Therefore,    the      public   interest   factor

favors Plaintiffs’ request for a preliminary injunction.

                                     V.     CONCLUSION

     Given that all four preliminary injunction factors favor

Plaintiffs, their request for a preliminary injunction at Docket

Nos. 41 and 120 is GRANTED.

     Plaintiffs are authorized to construct a security fence as

close   to     the    base   of    the    Monument   as    possible,   to   minimize

encumbrance on Defendants’ land and avoid damaging the Monument.

While this lawsuit is pending, co-defendants José I. González-

Freyre,       Pan    American     Grain   Company,   Inc.,    and   Columbus    Park

Corporation, as well as the parties’ officers, agents, servants,

employees, and attorneys, and those acting in active concert or

participation with the foregoing are hereby ENJOINED from:

          •    Preventing Plaintiffs, their agents, or contractors from

               installing a security fence surrounding the Birth of a

               New World Monument; and

          •    Unilaterally removing the security fence without Court

               approval.
   Case 3:19-cv-01235-RAM-MEL Document 124 Filed 10/29/20 Page 13 of 13
Civil No. 19-1235(RAM)                                                    13


     Lastly, within fifteen (15) days of entry of this Order,

Plaintiffs SHALL provide evidence of the estimated cost of removing

the fence and deposit said amount with the Clerk of the Court as

security pursuant to Fed. R. Civ. P. 65(c).

     IT IS SO ORDERED.

     In San Juan Puerto Rico, this 29th day of October 2020

                                  S/ RAÚL M. ARIAS-MARXUACH_____
                                  United States District Judge
